DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2012/0028099A1).
Regarding claim 1, Aoki discloses a battery module (electric storage module, see Title, Abstract, Fig. 1-29), comprising:
a battery cell retention frame having a central cooling plate member, and first and second exterior plates (cooling plate 15 [0056], covers 28 [0055], Fig. 1-2); the central cooling plate member having first and second manifold portions and first and second intermediate walls disposed between and coupled to the first and second manifold portions (Fig. 8 shows first and second manifold portions and first and second walls); the first and second intermediate walls defining an internal cooling channel therebetween that fluidly communicates with the first and second manifold portions (pipe 15b [0060], Fig. 8); the first and second exterior plates being coupled to the first and second manifold portions, respectively, and extending perpendicular to the central cooling plate member (Fig. 8);
a first retention housing being disposed within a region defined by the first intermediate wall and the first and second exterior plates, the first retention housing having an end wall and first, second, third, and fourth side walls defining a first interior region; the first, second, third, and fourth side walls of the first retention housing being coupled to the end wall thereof and defining a first open end; the first retention housing holding a first plurality of cylindrical battery cells therein that thermally communicate with the first intermediate wall; the first side wall of the first retention housing having an inlet port that fluidly communicates with the first manifold portion (Fig. 1-3 show first and second retention housings for holding a first set and second set of batteries, respectively; terminal covers 25 [0058], Fig. 1-2; connecting structure with cylindrical batteries [0141], Fig. 29); and
a second retention housing being disposed within a region defined by the second intermediate wall and the first and second exterior plates, the second retention housing having an end wall and first, second, third, and fourth side walls defining a second interior region; the first, second, third, and fourth side walls of the second retention housing being coupled to the end wall thereof and defining a second open end, the second retention housing holding a second plurality of cylindrical battery cells therein that thermally communicate with the second intermediate wall, the first side wall of the second retention housing having an outlet port that fluidly communicates with the second manifold portion (Fig. 1-3 show first and second retention housings for holding a first set and second set of batteries, respectively; terminal covers 25 [0058], Fig. 1-2; connecting structure with cylindrical batteries [0141], Fig. 29).
Regarding claim 2, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses the first retention housing having a first retaining clip member on the first side wall thereof; and the second retention housing having a first tab member on the first side wall thereof such that the first retaining clip member engages the first tab member to couple the first retention housing to the second retention housing (end plates 21 include bent portions 21a [0057], clips 30 [0081], Fig. 2).
Regarding claim 3, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses the first retention housing having a second retaining clip member on the second side wall thereof; and the second retention housing having a second tab member on the second side wall thereof such that the second retaining clip member engages the second tab member to couple the first retention housing to the second retention housing (end plates 21 include bent portions 21a [0057], clips 30 [0081], Fig. 2). 
Regarding claim 4, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses a first electrical bus bar coupled to the third side wall of the first retention housing, the first electrical bus bar being further electrically coupled to the first plurality of cylindrical battery cells; and a second electrical bus bar coupled to the fourth side wall of the first retention housing, the second electrical bus bar being further electrically coupled to the second plurality of cylindrical battery cells (bus bars 26, Fig. 1, 4-5).
Regarding claim 5, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses the end wall of the first retention housing having a plurality of apertures extending therethrough (Fig. 1, 4 show terminal covers 25 including apertures). 
Regarding claim 6, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses each aperture of the plurality of apertures in the end wall of the first retention housing being sized and shaped such that each cylindrical battery cell has a positive terminal and a negative terminal that is accessible through a respective aperture of the plurality of apertures (Fig. 1,4; connecting structure with cylindrical batteries [0141], Fig. 29).
Regarding claim 7, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses the end wall of the first retention housing having a plurality of engagement tab groups that extend toward the first open end, each engagement tab group of the plurality of engagement tab groups contacts an outer surface of a respective cylindrical battery cell of the plurality of cylindrical battery cells such that the respective cylindrical battery cell is aligned with a respective aperture of the plurality of apertures in the end wall of the first retention housing (Fig. 1 shows terminal covers 25 having engagement tab groups; connecting structure with cylindrical batteries [0141], Fig. 29).
Regarding claim 8, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses a first retaining wall having a plurality of holes extending therethrough; the first retaining wall being coupled to the first retention housing within the first interior region to hold the first plurality of cylindrical battery cells between the first retaining wall and the end wall of the first retention housing; and a bottom surface of the plurality of cylindrical battery cells extending through plurality of holes and contacting a first thermally conductive layer on the first intermediate wall (Fig. 1 shows terminal covers 25 including holes; connecting structure with cylindrical batteries [0141], Fig. 29).
Regarding claim 9, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses a first outer plate coupled to the first retention housing and the first and second exterior plates of the battery cell retention frame (end plates 21 [0076], Fig. 1-2).
Regarding claim 10, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses a second outer plate coupled to the second retention housing and the first and second exterior plates of the battery cell retention frame (end plates 21 [0076], Fig. 1-2).
Regarding claim 11, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses the first outer plate having a first retaining clip member; and the first retention housing having a first tab member on the first side wall thereof such that the first retaining clip member of the first outer plate engages the first tab member to couple the first outer plate to the first retention housing (end plates 21 include bent portions 21a [0057], clips 30 [0081], Fig. 2).
Regarding claim 12, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses first and second bolts; the first outer plate having first and second apertures extending therein; the first and second exterior plates of the battery cell retention frame having first and second apertures extending therein; the first bolt extending through the first aperture of the first outer plate and the first aperture of the first exterior plate to couple to the first outer plate to the battery cell retention frame; and
the second bolt extending through the second aperture of the second outer plate and the second aperture of the first exterior plate to couple to the first outer plate to the battery cell retention frame (stud bolts 6 inserted through openings at the end plates 21 and openings formed on the front side and rear side of the cell separator plates 20 are locked with nuts 24 [0084], Fig. 1). 
Regarding claim 13, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses the battery cell retention frame further includes first and second thermally conductive layers being coupled to the first and second intermediate walls, respectively (thermally conductive member 16 [0110]).
Regarding claim 14, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses a structure of the first retention housing is identical to a structure of the second retention housing (see Fig. 1-2).
Regarding claim 15, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses a fluid flows through the inlet port of the first retention housing and into the central cooling plate member, the central cooling plate member conducts heat energy from the first and second plurality of cylindrical battery cells into the fluid, the fluid flows from the central cooling plate member and out of the outlet port of the second retention housing to cool the first and second plurality of cylindrical battery cells (pipe 15b through which coolant flows [0060]-[0061]; coolant delivered to cooling plates 15, cools electric storage modules and then collected at the exit [0093]).
Regarding claim 16, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses the central cooling plate member conducts heat energy from the first and second plurality of cylindrical battery cells through the central cooling plate member to the first and second exterior plates to cool the first and second plurality of cylindrical battery cells, the first and second exterior plates conduct the heat energy to ambient air proximate to the first and second exterior plates (pipe 15b through which coolant flows [0060]-[0061]; coolant delivered to cooling plates 15, cools electric storage modules and then collected at the exit [0093]; capable of conducting heat energy to ambient air proximate to the first and second exterior plates by convection).

Regarding claim 17, Aoki discloses a battery system (hybrid vehicle or electric vehicle [0089]), comprising:
a battery module having a battery cell retention frame, a first retention housing, and a second retention housing (electric storage module, see Title, Abstract, Fig. 1-29);
the battery cell retention frame having a central cooling plate member, and first and second exterior plates (cooling plate 15 [0056], covers 28 [0055], Fig. 1-2); the central cooling plate member having first and second manifold portions and first and second intermediate walls disposed between and coupled to the first and second manifold portions (Fig. 8 shows first and second manifold portions and first and second walls); the first and second intermediate walls defining an internal cooling channel therebetween that fluidly communicates with the first and second manifold portions (pipe 15b [0060], Fig. 8); the first and second exterior plates being coupled to the first and second manifold portions, respectively, and extending perpendicular to the central cooling plate member (Fig. 8);
the first retention housing being disposed within a region defined by the first intermediate wall and the first and second exterior plates, the first retention housing having an end wall and first, second, third, and fourth side walls defining a first interior region; the first, second, third, and fourth side walls of the first retention housing being coupled to the end wall thereof and defining a first open end; the first retention housing holding a first plurality of cylindrical battery cells therein that thermally communicate with the first intermediate wall; the first side wall of the first retention housing having an inlet port that fluidly communicates with the first manifold portion (Fig. 1-3 show first and second retention housings for holding a first set and second set of batteries, respectively; terminal covers 25 [0058], Fig. 1-2; connecting structure with cylindrical batteries [0141], Fig. 29); and
the second retention housing being disposed within a region defined by the second intermediate wall and the first and second exterior plates, the second retention housing having an end wall and first, second, third, and fourth side walls defining a second interior region; the first, second, third, and fourth side walls of the second retention housing being coupled to the end wall thereof and defining a second open end, the second retention housing holding a second plurality of cylindrical battery cells therein that thermally communicate with the second intermediate wall, the first side wall of the second retention housing having an outlet port that fluidly communicates with the second manifold portion (Fig. 1-3 show first and second retention housings for holding a first set and second set of batteries, respectively; terminal covers 25 [0058], Fig. 1-2; connecting structure with cylindrical batteries [0141], Fig. 29);
a fluid supply system being fluidly coupled to the inlet port and the outlet port, the fluid supply system supplying a fluid to the inlet port such the fluid flows through the first manifold portion of the battery cell retention frame and the internal cooling channel of the battery cell retention frame, and the second manifold portion of the battery cell retention frame and out of the outlet port to extract heat energy from the first and second plurality of battery cells (flow of coolant supplied from a cooling device, after cooling coolant is collected at the exit [0093]).
Regarding claim 18, Aoki discloses all of the claim limitations as set forth above.  Aoki further discloses the fluid supply system includes a fluid supply device and first and second conduits, the first conduit coupled to and between the fluid supply device and the inlet port, the second conduit coupled to and between the fluid supply device and the outlet port (flow of coolant supplied from a cooling device, after cooling coolant is collected at the exit [0093]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/349,176 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/349,176 (reference application) discloses a battery cell retention frame that is substantially similar to the battery cell retention frame comprised in the battery module of the instant claims.  Furthermore, Aoki (US 2012/0028099A1) teaches a hybrid or electric vehicle comprising a battery module including a battery cell retention frame as well as structure directed to the battery module or battery system of the instant claims (Title, Abstract, [0089], Fig. 1-29).  Thus, one of ordinary skill in the art would have found it obvious to incorporate the battery retention frame of the reference application in a battery module or battery system used to power hybrid or electric vehicles.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/16/2022